Citation Nr: 1745453	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  12-34 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for lumbar spine strain.

2.  Entitlement to a rating in excess of 10 percent for a right wrist condition.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Counsel

INTRODUCTION

The Veteran served on active duty from September 1989 to September 2009.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2011 rating decision in which the RO in Salt Lake City, Utah, inter alia, reduced the disability rating for lumbar spine strain from 20 percent to 10 percent, from February 25, 2011; reduced the disability rating for a right wrist condition from 10 percent to noncompensable (0 percent), from January 7, 2011; and denied a TDIU.  The Veteran's claims file was subsequently transferred to the jurisdiction of the RO in Manila, the Republic of the Philippines.  In January 2012, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in August 2012 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veteran's Appeals) in October 2012.  

In April 2016, the Board restored the 20 percent rating for lumbar spine strain and the 10 percent rating for a right wrist condition, from February 25, 2011 and January 7, 2011, respectively.  The matters of entitlement to increased ratings for the service-connected back and right wrist disabilities and entitlement to a TDIU were remanded to the agency of original jurisdiction (AOJ) for further development.  

In a May 2016 decision, a Decision Review Officer (DRO) implemented the Board's restoration of the 20 percent and 10 percent ratings for the service-connected back and right wrist disabilities, respectively.  After accomplishing further action, the AOJ otherwise denied higher ratings for these disabilities (as reflected in a March 2017 supplemental SOC (SSOC)) and returned the matters on appeal to the Board for further appellate consideration.

While the Veteran previously had a paper claims file, this appeal is fully being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

For reasons expressed below, the matters on appeal are, again, being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.
REMAND

Unfortunately, the Board's review of the claims file reveals that further action on the matters on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.  

In its April 2016 remand, the Board instructed the AOJ to arrange for the Veteran to undergo VA examinations to obtain information as to the severity of his service-connected back and right wrist disabilities.  Pursuant to the Board's remand, the Manila RO arranged for the Veteran to undergo the requested examinations and the examinations were scheduled.  A "Compensation and Pension Exam Inquiry" form indicates that the examinations were cancelled on March 18, 2017 because the "Veteran failed to RSVP."  In the March 2017 SSOC, it was noted that the Veteran failed to cooperate with the appointment process, that he was unable to be reached to confirm his appointment, and that the decision would be reconsidered when he was able to report for an examination.  This was apparently taken as a failure to report to a scheduled VA examination, and the claims were returned to the Board.

As a preliminary matter, the Board points out that there is no legal provision regarding the establishment of an "RSVP" for purposes of scheduling required examinations.  Instead, written notice should be furnished to the Veteran as to the time, date, and location of the scheduled examinations.  Moreover, it appears from a review of the claims file that the Veteran may have contacted VA prior to the date of his scheduled examinations to provide notice that he was unable to attend the examinations.  In particular, a March 2017 VA primary care secure messaging note documents a February 2017 email from the Veteran, in which he reported that he was unable to attend his appointment on 5/18/2017 and he requested that his appointment be rescheduled on either 5/15/2017 or 5/19/2017.  He explained that these were the only two days when he was available in the Philippines because he was working in Japan and only returned home to the Philippines once a year for a short period of time.  It is unclear whether the Veteran was referring to his scheduled VA examinations, but the February 2017 email at least seems to indicate that he was not in the Philippines at the time of his scheduled examinations.
Under these circumstances, the Board finds that, in the interests of due process, further remand of the claims for increased ratings for lumbar spine strain and a right wrist condition, as well as the intertwined claim for a TDIU, is warranted.  On remand, the AOJ should take all necessary action to confirm the Veteran's current address and, thereafter, to again arrange for him to undergo the VA back and wrist examinations requested in the April 2016 remand.

The Veteran is hereby notified that failure to report to any scheduled examination(s) without good cause, may result in denial of his increased rating and TDIU claim(s).  See 38 C.F.R. § 3.655(b)  (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to a scheduled examination, the AOJ should associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination(s)-preferably, any notice(s) of examination-sent to him by the pertinent medical facility.

Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and that the record with respect to the claims is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As regards VA records, the claims file includes records of the Veteran's treatment contained in the Manila Vista electronic records system and dated to May 2016. Hence, there may be additional VA treatment records that have not yet been obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the above-noted facility all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159 (c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to one or more claim( s) on appeal (particularly as regards any private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claims on appeal.  Adjudication of each higher rating claim should include consideration of whether "staged" rating of the disability-assignment 

Accordingly, these matters are hereby REMANDED for the following action:

1.  Undertake all necessary action to verify the Veteran's current mailing address (see the March 2017 VA primary care secure messaging note which indicates that he was living in Japan).  All efforts to confirm his current address should be documented in the claims file.

2.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, to particularly include all records contained in the Manila Vista electronic records system dated since May 2016. Follow the procedures set forth in 38 C.F.R. § 3.159 (c) (2016) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the file.

3.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to one or more claim(s) on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent, private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the matters within the one-year period).

4.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate medical professional, for evaluation of his service-connected back disability.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated medical professional, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should conduct range of motion testing (expressed in degrees) of the thoracolumbar spine on both active motion and passive motion and in both weight-bearing and non-weight-bearing (as appropriate). If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly so state and explain why.

The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the thoracolumbar spine.  If pain on motion is observed, the examiner should indicate the point at which pain begins. 

In addition, based on examination results and the Veteran's documented history and assertions, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the thoracolumbar spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should also indicate whether the Veteran has ankylosis of the thoracolumbar spine; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable.

Additionally. the examiner should identify and comment on the existence, frequency, or extent of, as appropriate, all neurological manifestations of the Veteran's lumbar spine disability.  The examiner should provide an assessment of each such manifestation as mild, moderate, moderately severe, or severe.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached must be provided.

6.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate medical professional, for evaluation of his service-connected right wrist disability.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated medical professional, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should specifically indicate whether the Veteran has any ankylosis of the right wrist; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached must be provided.

7.  If the Veteran fails to report to any scheduled examination(s), obtain and associate with the claims file copy(ies) of any correspondence referencing the date and time of the examination(s)-preferably, any notice(s) of examination(s)-sent to him by the pertinent medical facility.

8.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

9.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the matters on appeal.

If the Veteran fails, without good cause, to report to the any scheduled examination(s), in adjudicating  the claim(s), apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise adjudicate each claim  in light of all pertinent evidence (to particularly include that added to the VBMS and/or Virtual VA file(s) since the last adjudication of the claims in March 2017), and all legal authority (to include, with respect to each higher rating claim, consideration and discussion of whether staged rating of the disability is appropriate).

10.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369  (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

